In four related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Ramseur, R.), dated July 28, 2006, as, after a permanency hearing, changed the permanency goal from return to her to placement for adoption.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner met its burden of establishing, by a preponderance of the evidence, that a plan to change the permanency goal to adoption was in the children’s best interests (see Matter of Jennifer R., 29 AD3d 1003, 1004 [2006]). The Family Court’s determination to approve a permanency goal of adoption has a sound and substantial basis in the record (see Matter of Darlene L., 38 AD3d 552, 554 [2007]). Miller, J.P., Skelos, Covello and McCarthy, JJ., concur.